Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed March 11, 2022, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1, 2, 4-12, and 17-19 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the added limitations that “the cylinder is an active creel of a textile-processing machine or a cabling machine” (claim 1, 18, 19 last 2 lines; note that these limitations were part of a limitation having “in particular” which caused them to be rejected); removal of the limitation “of the creel on the textile processing machine” of claim 8 line 17-18); and Applicant’s arguments concerning the control and valve units.

Applicant argues that the amendments to the claims have overcome the drawing objections. This is incorrect; since the creel, the textile processing machine and the cabling machine are still being claimed, and as being with the cylinder.

Applicant points out that they can be their own lexicographer, and that the valve unit is 8; and therefore, the control unit and valve unit are appropriate. Although this is correct, a new problem is caused by this (see 112b rejection). 

Applicant argues that the cylinder of Dewandre isn’t an active creel. Although this is true, this limitation is not supported by the disclosure (see 112a rejection). It is noted that this is in reference to claims 1 and 13; but claim 13 doesn’t have this limitation, and therefore this argument is moot for claim 13. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the creel of a cabling machine of the textile processing machine, with the cylinder (e.g. claim 8 and/or 17) fixed in an uppermost position which is reached by the lifting movement of the cylinder (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 1, 2, 4-7, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

creels have a pneumatic cylinder acting on one side” (paragraph 4, emphasis added), and “problem is solved by a control unit for pneumatic actuation of a cylinder” (paragraph 7, emphasis added); which supports the understanding that the cylinder is attached to the creel but is not the creel.
Claim 1, 18 and 19 claims “a textile-processing machine or a cabling machine” (last 2 lines), but is not support by the disclosure. The cabling machine is disclosed as a type of the textile processing machine (e.g. paragraph 3), and therefore they can’t be listed in the alternative (note that only one of them should be listed, as either the broad “textile-processing machine” or the narrower “cabling machine”.
Claims 2 and 4-7 depend from claim 1, and therefore have the same problems as claim 1.

Claims 4, 5, 8-12, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 4 line 1-2 “the valve unit has a slider displaced from a closed position into an open position of the valve unit by actuation of the operating element inside the control unit” is confusing, since the valve unit is the slider (thereby giving the same element 2 different identifiers) and the rest of the limitation is found in claim 1 (line 7).
In claim 8 line 2 “a cylinder acting at least on one side for carrying out a lifting movement” is confusing, since the “cylinder” (boldened) should refer back to that of line 3; and it is unclear what the cylinder is acting on one side of (underlined).
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.




Claim Rejections - 35 USC § 102
Claims 13, 15 and 16 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Dewandre (2159879). Dewandre discloses a method for pneumatic actuation of a cylinder (35) comprising actuating an operating element (46) of a control unit, to open a valve unit (5) of the control unit, arranged between a compressed air inlet (10) and a working air outlet (34), as long as a movement of the cylinder is fully executed by the cylinder connected to the working air outlet and acting on one side (fig 3; page 1 column 2 line 47- page 2 column 1 line 2), monitoring of the movement of the cylinder by the control unit, and closing the valve unit when the pressure rises and/ a threshold pressure value is exceeded (by 38 operating cam 28 or 36 passing 43, thereby pressurizing 43) and the cylinder connected to the working air outlet is automatically depressurised when or after an end position is reached (by moving 27 against the spring 26, page 2 column 1 line 6-18).

Dewandre discloses the operating element is automatically brought back into an initial position on or after the closing of the valve unit due to the increasing pressure at the sensor air inlet and is thus released for a next venting actuation (e.g. fig 2; claim 15), and when the valve unit is closed the working air is outlet (claim 16).

	Conclusion
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112 (b) set forth in this Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745